Pee Curiam,
— Because of the serious character of the allegations of the petition and of the earnest and excellent argument, both oral and written, presented by contestants, we have made a critical examination of the entire record, and as a result of that examination find no error of law in the rulings of the Hearing Judge; but, on the contrary, are of opinion that on the testimony offered he could not otherwise decide.
Accordingly, all exceptions are dismissed and the decree directed to be entered by him to the effect that the appeal was dismissed at the costs of the appellants, and the record remitted to the Register, is confirmed.